SUPPLEMENTAL CORRESPONDENCE
Status of Claims
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be consecutive.  Therefore since there is no claim numbered 9, the last 11 claims have been renumbered 9-19.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645